Citation Nr: 9900076	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acid burn.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The record reflects that the appellant was a member of the 
National Guard between July 1954 and February 1955, when he 
was transferred to the Army Reserve.  He has also claimed 
periods of active duty or active duty for training since 
1955, however, any periods of active duty, active duty for 
training or inactive duty training have not been verified.  

In December 1985, the appellant was notified that the claim 
for service connection for acid burns was not granted because 
the evidence did not show that the claimed condition was 
incurred in or aggravated by military service.  At that time, 
the appellant reported that he sustained acid burns in 1957 
or 1958.  Nevertheless, as noted above, no military service 
could be confirmed after 1955.  In October 1987, the 
appellant again was advised by letter that service connection 
for residuals of acid burns on the right hip remained denied 
because the originating agency could not verify service dates 
and medical records contained in the claims folder did not 
show the condition claimed.  A timely appeal was not 
initiated by the appellant.  The appellants next 
correspondence, an April 1989 statement in support of claim, 
shows that the appellant requested a copy of his claims 
folder.  

The appellant attempted to reopen his claim for service 
connection for acid burns in October 1994.  It is now the 
appellants contention that during a six month period of 
inactive duty training from July 28, 1954, through February 
18, 1955.  As a practical matter, the RO developed this 
matter as a new claim.  Although the claim for service 
connection for acid burns was previously denied, the current 
claim is based on a claimed injury at a different time.  
Consequently, this claim could involve a different injury, 
and the ROs decision to treat this claim as a different 
claim, rather than as an attempt to reopen a previously 
denied claim is tenable.  Accordingly, the Board of Veterans' 
Appeals (Board) will proceed on that basis.  This matter 
comes to the Board on appeal from an August 1996 rating 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

It is now the appellants contention that he sustained acid 
burns during a six month period of inactive duty training 
from July 28, 1954 through February 18, 1955.  In particular, 
he reports that he was so injured during the Summer of 1954, 
while he was serving on KP.  The appellants representative 
contends that he meets the eligibility requirements set forth 
in 38 U.S.C.A. § 106(b)(3) and 38 C.F.R. § 3.7(o)(iv), as he 
was assigned to the track vehicle maintenance motor pool.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellants claim for 
service connection for acids burns is not well grounded.  


FINDING OF FACT

The record does not contain competent evidence of current 
residuals of acid burns.  


CONCLUSION OF LAW

The appellants claim for service connection for acid burns 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

Although the appellant contends that he has residuals of acid 
burns related to his active service and has provided 
testimony consistent with these contentions, where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the appellants unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for 
acid burns.  

I note that the appellants claim must fail as there is no 
competent medical evidence showing that he currently has 
residuals of acid burns.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Accordingly, no duty to assist the claimant is activated 
under the provisions of 38 U.S.C.A. § 5107.  Nonetheless, 
under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  Likewise, the Boards discussion above informs the 
appellant of the requirements for the completion of his 
application for this claim for service connection.  In this 
regard, I note that the RO has made numerous attempts to 
verify the veterans active military service and to obtain 
service medical records or other records referred to by the 
appellant.  He has not advised VA of the existence of any 
records that the RO has not attempted to obtain. 


ORDER

The appellants claim for service connection for acid burns 
not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
